MEMORANDUM OF DECISION.
Asserting insufficiency of the evidence, Daniel H. Currier appeals his conviction in Superior Court, Somerset County, of burglary and theft (17-A M.R.S.A. §§ 401 and 353 (1983)). The record discloses that Currier was apprehended in the immediate vicinity of the burglarized building and in close proximity to articles removed therefrom in circumstances warranting a rational conclusion beyond a reasonable doubt that he was guilty as charged. That evidence was sufficient.
The entry is:
Judgment affirmed.
All concurring.